         Case 4:19-cv-03604 Document 40 Filed on 08/11/21 in TXSD Page 1 of 1
                                                                      United States District Court
                                                                        Southern District of Texas

                                                                           ENTERED
                     IN THE UNITED STATES DISTRICT COURT                 August 11, 2021
                     FOR THE SOUTHERN DISTRICT OF TEXAS                 Nathan Ochsner, Clerk
                              HOUSTON DIVISION
RICHARD GAMEL,                         §
                                       §
                     Plaintiff,        §
                                       §
v.                                     §   CIVIL ACTION NO. H-19-3604
                                       §
FORUM ENERGY TECHNOLOGIES,             §
INC. I                                 §

                     Defendant.        §


                                  FINAL JUDGMENT

         In accordance with the Memorandum Opinion and Order granting
defendant's motion for complete summary judgment, this action is

DISMISSED WITH PREJUDICE.

         Costs shall be taxed against the plaintiff.

         This is a FINAL JUDGMENT.

         SIGNED at Houston, Texas, on this                                 2021.



                                                   SIM LAKE
                                     SENIOR UNITED STATES DISTRICT JUDGE
